385 F.2d 414
KOEHRING COMPANY, Plaintiff-Appellant,v.NATIONAL AUTOMATIC TOOL COMPANY, Inc., Defendant-Appellee.
No. 15913.
United States Court of Appeals Seventh Circuit.
October 4, 1967.

Richard Russell Wolfe, Jarrett Ross Clark, Chicago, Ill., William A. Denny, Milwaukee, Wis., for appellant.
D. D. Allegretti, George P. McAndrews, Chicago, Ill., Bair, Freeman & Molinare, Chicago, Ill., of counsel, for appellee.
Before SCHNACKENBERG, KNOCH and CUMMINGS, Circuit Judges.
PER CURIAM.


1
Plaintiff sued to recover damages for infringement of its Patent No. 2,821,750 and for assignment of defendant's Patent Nos. 2,804,752 and 2,896,257 (and the corresponding British and Canadian patents). It also charged certain acts of unfair competition. In a thorough opinion, the District Court upheld the validity of the fifth claim of Patent No. 2,821,750 and concluded that plaintiff was entitled to damages for infringement. The Court refused to order an assignment of Patent No. 2,804,752, on the ground that this invention was conceived by employees of defendant after they had left plaintiff's employ. The same ruling was made with respect to Patent No. 2,896,257, on the ground that the patent was invalid. Finally, the Court held that plaintiff was entitled to recover an amount equal to the time saved by defendant in designing machines through use of certain of plaintiff's drawings and written information. See 257 F. Supp. 282. We do not find it necessary to consider the defense of laches discussed in the opinion nor, of course, do we consider matters not appealed. We adopt the remainder of the opinion.


2
The judgment is affirmed.


3
SCHNACKENBERG, Circuit Judge (concurring).


4
While the foregoing opinion is a model of conciseness, I believe that in its essential provisions it is sound. In any event, ready reference to the opinion of the district court is available, as indicated above.